—In a family offense proceeding pursuant to Family Court Act article 8, Ashraf Nagib appeals from an order of protection of the Family Court, Richmond County (Porzio, J.), dated October 7, 2002, which, after a hearing, inter alia, directed him to stay away from Neven Gergis until October 6, 2003.
Ordered that the order is affirmed, without costs or disbursements.
The testimony presented at the fact-finding hearing established, by a preponderance of the evidence (see Family Ct Act § 832), that the appellant followed the petitioner in a public place with the intent to harass, annoy, or alarm her (cf. Matter of Cavanaugh v Madden, 298 AD2d 390 [2002]). We find that these acts constituted the noncriminal offense of harassment in the second degree, a violation (see Penal Law § 240.26). Therefore, the Family Court properly granted a one-year order of protection (see Family Ct Act § 841 [d]; § 842; Matter of Marsha C. v Latoya D., 224 AD2d 522 [1996]). Ritter, J.P., Altman, Krausman and Crane, JJ., concur.